312 F.2d 744
63-2 USTC  P 9643
UNITED STATES of America, Appellant,v.Charles G. EIDSON, Jr., et al., Appellees.
No. 19414.
United States Court of Appeals Fifth Circuit.
Feb. 6, 1963.

Ernest Morgan, U.S. Atty., San Antonio, Tex., Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Harry Baum, Michael I. Smith, Attys., Dept. of Justice, Washington, D.C., for appellant.
J. Rodney Lee, of Naman, Howell, Smith & Chase, Waco, Tex., for appellees, Charles G. Eidson, Jr. and wife, Lee W. Eidson, and J. D. Metz and wife, Margaret E. Metz.
Before TUTTLE, Chief Judge, HUTCHESON, Circuit Judge, and CONNALLY, District Judge.
PER CURIAM.


1
It now appears for the first time in the petition and brief supporting the petition for rehearing that the judgment of the trial court included items other than those relating to the amount received by the taxpayers from the transactions discussed in the opinion.  This appears to be conceded by the United States by the first footnote in its original brief, in which it states that the Government 'is prosecuting its appeal only as to one of the issues decided below, and, therefore, the amount of taxes involved in this appeal is somewhat less than the amount of the judgment below.'  The prior judgment of this Court, 310 F.2d 111, providing that the case was remanded for entry of judgment for the appellant, is therefore modified to the extent that it shall read: 'The judgment is reversed and the case is remanded to the trial court for further proceedings not inconsistent with this opinion.'


2
In all other respects this petition is Denied.